--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13

CHANGE OF CONTROL AGREEMENT
 
    This Change of Control Agreement (the "Agreement") is made and entered into
effective as of January 11, 2008, by and between Robert Stellato (the
"Executive") and CSP, Inc., a Massachusetts corporation with principle offices
at 43 Manning Road, Billerica, Massachusetts, 01821 (the "Company").


Whereas, the Executive is and has been employed by the Company and is currently
the Company's Vice President of Finance; and


Whereas, it is expected that the Company may, from time to time consider the
possibility of an acquisition by another company or other Change of Control (as
defined in Section 5 below), and the Company recognizes that such consideration
can be a distraction to the Executive and can cause the Executive to consider
alternative employment opportunities; and


Whereas, the Company has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of the Executive, notwithstanding the possibility,
threat or occurrence of a Change of Control of the Company; and


Whereas, the Company and the Executive desire to enter into this Agreement to
provide financial security to the Executive and to encourage the Executive to
continue his employment with and dedication to the Company;


Now, therefore, the parties agree as follows:
 
1.  Duties and Scope of Employment.


1.1  Position. The Company shall employ the Executive in the position of Vice
President of Finance, as such position has been defined in terms of
responsibilities and compensation as of the effective date of this Agreement;
provided, however, that the Company’s Board of Directors (the “Board”) shall
have the right, at any time prior to the occurrence of a Change of Control, to
revise such responsibilities and compensation as the Board in its discretion may
deem necessary or appropriate, subject to the other provisions of this
Agreement. The Executive shall comply with and be bound by the Company's
operating policies, procedures and practices from time to time in effect during
his employment. During the term of the Executive's employment with the Company,
the Executive shall continue to devote his full time, skill and attention to his
duties and responsibilities, and shall perform them faithfully, diligently and
competently, and the Executive shall use his best efforts to further the
business of the Company and its affiliated entities. The foregoing shall not
prevent the Executive from a reasonable amount of service on the boards of
directors of any entities, subject to the terms of any non-competition
obligations he may have to the Company from time to time, nor from engaging in
academic, religious, charitable or other community or non-profit activities that
do not impair his ability to fulfill his duties and responsibilities under this
Agreement.


1.2.  Base Compensation. The Company shall pay the Executive as compensation for
his services a base salary at the annualized rate to be established by the
Compensation Committee of the Board (the “Compensation Committee”). Such salary
shall be paid periodically in accordance with normal Company payroll practices.
The annualized compensation specified in this Section 1.2, as such compensation
may be increased or (subject to the other provisions of this Agreement)
decreased by the Board or the Compensation Committee, is referred to in this
Agreement as "Base Compensation."


1.3  Variable Compensation. Beginning with the Company's current fiscal year and
for each fiscal year thereafter during the term of this Agreement, the Executive
shall be eligible to receive additional cash compensation under the Company's
Variable Compensation Program (the "Variable Compensation Bonus") based upon
specific financial and/or other targets approved by the Compensation
Committee.  The Variable Compensation payable hereunder shall be payable in
accordance with the Company's normal practices and policies.
 
 
1

--------------------------------------------------------------------------------

 


1.4  Executive Benefits. The Executive shall be eligible to participate in the
employee benefit plans and executive compensation programs maintained by the
Company applicable to other key executives of the Company, including (without
limitation) retirement plans, savings or profit-sharing plans, stock option,
incentive or other bonus plans, life, disability, health, accident and other
insurance programs, paid vacations, and similar plans or programs, subject in
each case to the generally applicable terms and conditions of the applicable
plan or program in question and to the sole determination of the Board or any
committee administering such plan or program.


1.5  Employment Relationship.  The Executive's employment is and shall continue
to be solely that of an employee at will, as supplemented by the provisions of
this Agreement. If the Executive's employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than (i) payment of amounts earned or accrued as of the date
of termination of employment, (ii) as provided by this Agreement or required by
law, or (iii) as may otherwise be available in accordance with the Company's
established employee plans and policies (including any deferred compensation and
retirement plans) at the time of termination.


  1.6  Termination for Cause, Death or Disability or Voluntary Resignation.  If
the Executive voluntarily resigns from the Company, or if the Company terminates
the Executive's employment for Cause or because of the Executive’s Death or
Disability, then the Executive shall not be entitled to receive severance or
other benefits described in Section 4 below.


2.   Release


All payments due to the Executive under this Agreement shall be conditioned upon
and are in consideration of the execution by the Executive of a full Release in
a form reasonably prescribed by the Company (“Release”), releasing the Company
and its officers, directors, employees and advisors from any and all liability
to and including the date of the Termination Notice or Change in Status, save
only for claims for breach of this Agreement.


3.   Non-Solicitation


In consideration of the Company paying the benefits described in Section 4
below, Executive agrees that for a period of six months after he leaves the
employment of Company, Executive shall not, either directly or indirectly: (1)
make known to any person, firm or corporation the names and/or addresses of any
of the customers or employees of Company or any other information pertaining to
them; (2) take away any of the customers of Company on whom Executive called, or
with whom Executive dealt or became acquainted during Executive’s employment
with Company; or (3) interfere with the business of Company in any manner
including the recruiting or hiring of any employee of Company. Executive further
agrees that Company would be irreparably harmed in the event of a breach of this
provision, and that money damages would not be an adequate remedy.  Accordingly,
in addition to any other remedies available at law or in equity, Company shall
be entitled to obtain injunctive relief against any such breach or threatened
breach.
 
4.  Change of Control.


4.1  Severance Payments; Benefits.


(a) Upon the occurrence of an Change of Control, or if the Company Terminates
the Executive other than for Cause either in anticipation of or as required to
accomplish a Change of Control, the Executive shall be entitled to receive a
severance payment equal to the sum of (i) one-half of the Executive's Base
Compensation for the Company's fiscal year then in effect or if greater,
one-half of the Executive's Base Compensation for the Company's fiscal year
immediately preceding the year in which the Termination occurs, plus (ii)
one-half of the Executive's Annual Target Variable Compensation Bonus for the
fiscal year then in effect (or, if no Target Incentive is in effect for such
year, then one-half of the highest Variable Compensation Bonus or other
aggregate bonus(es) actually paid to the Executive in any of the three (3)
preceding fiscal years); provided, however, that a signed Release must be
received by the Company from the Executive prior to and as a condition of
receiving a severance payment. Any severance payments to which the Executive is
entitled pursuant to this Section 4.1 shall be paid to the Executive (or to the
Executive's estate or beneficiary in the event of the Executive's death) in a
lump sum within fifteen (15) days of the Executive's Termination Date.
 
 
2

--------------------------------------------------------------------------------

 


(b)  Notwithstanding anything in the previous paragraph or elsewhere in this
Agreement, if the Company Terminates the Executive other than for Cause either
in anticipation of or as required to accomplish or otherwise substantially
contemporaneously with a Change of Control, the Company shall provide the
Executive with notice of such Termination, and the Termination shall not be
effective until the end of the Notice Period. The Notice Period shall extend
until the later of sixty days after the expiration of any period that the
Executive must hold shares in the Company in order (i) to avoid liability under
Section 16(b) of the Securities Exchange Act of 1934, as amended or (ii) to
comply, at the Company’s reasonable request or the Executive’s reasonable
initiative, with any other legal or accounting regulations or requirements.
Provided, however, that in calculating the payments to be made to the Executive
pursuant to Section 4.1(a) above, any compensation paid to the Executive with
respect to his employment during the Notice Period shall be deducted from the
payments due under Section 4.1(a).


4.2  Option Acceleration.  Effective upon a Change in Control (as defined below
in Section 5) of the Company, all Options and Restricted Stock Awards granted to
the Executive and then outstanding under any Stock Option Plan of the Company
shall become exercisable and vested in full, and all restrictions thereon shall
lapse, notwithstanding any vesting schedule or other provisions to the contrary
in the agreements evidencing such options; and the Company and the Executive
hereby agree that such Option agreements and Restricted Stock Awards are hereby
and will be deemed amended to give effect to this provision.


4.3  Health and Welfare Benefits.  Following a Change in Control, the Executive
shall be entitled to continue, for six months, to receive the same or comparable
health and welfare benefits as he participated in prior to the Change in
Control, such as but not limited to life, disability, health, medical, dental,
accident and other insurance programs (“Benefits” and the “Benefit Plans”).  The
Company shall provide such Benefits to the Executive by one or a combination of
the following:  (i) continuing the Executive as a participant under the
Company’s then-current benefit plans (provided such plans are comparable to the
Company plans prior to the Change in Control), (ii) paying the full premium for
the Executive to purchase continuing coverage under the Benefit Plans, under
COBRA and/or (iii) paying the Executive a lump sum payment in the amount
necessary for the Executive to purchase individual coverage under insurance
programs comparable to the Benefit Plans. This paragraph is not intended to
limit or affect any other COBRA benefits to which the Executive may be entitled.
 
4.4  Exercise of Stock Options; Payment of Required Taxes.  Following a Change
of Control, the Executive may take any or all of the following actions;
Provided, however, that the Executive shall not take any such action if the
Company reasonably requests that he not do so, in order for the company to
comply with or receive favorable treatment under legal or accounting
requirements:  pay any portion of the exercise price of any Options and/or
satisfy any tax withholding with respect to either the exercise of Options or
the vesting of Restricted Stock Awards by:


 
(i) delivering to the Company outstanding shares of common stock of the Company,
valued at the closing price of a share of such stock on the last trading day
preceding the date of delivery (the “Market Price”) and/or



 
(ii) authorizing the Company to withhold from issuance pursuant to the exercise
of any such Option or vesting of Restricted Stock a number of shares of common
stock otherwise issuable that, when multiplied by the Market Price of the common
stock, is equal to the aggregate exercise price being paid and/or tax being
withheld (and such withheld shares shall no longer be issuable under the
applicable Option or Restricted Stock Award).

 
 
3

--------------------------------------------------------------------------------

 
 
5.  Definition of Terms.


5.1  Terminate/Termination.  “Terminate,” “Terminates,” and “Termination” shall
mean either (a) the termination of the Executive’s employment with the Company
or (b) a Change in Status of the Executive, as defined below.


5.2  Change in Status. A "Change in Status" of the Executive shall mean the
occurrence, without the Executive's written consent, of any of the following
circumstances (unless such circumstances constitute an isolated, insubstantial
and inadvertent action not taken in bad faith and are promptly and fully
remedied by the Company after receipt of notice thereof by the Executive): (a)
any diminution or change in a manner adverse to the Executive of (i) his title,
office or position with the Company, (ii) his salary, bonus, or other benefits,
or (iii) his duties, responsibilities or employment condition, (b) any breach of
this Agreement, including without limitation the failure by the Company to pay
to the Executive any portion of his compensation, (c) the Company's requiring
the Executive to be based at any office or location more than 35 miles from the
company’s current main office or the Company's requiring the Executive to travel
on Company business to a substantially greater extent than required immediately
before the date of this Agreement, or (d) any purported termination by the
Company of the Executive's employment otherwise than as expressly permitted by
this Agreement.


5.3  Cause.  "Cause" shall mean (a) any act of personal dishonesty taken by the
Executive in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Executive, (b) conviction of a
felony that is injurious to the Company, (c) a willful act by the Executive
which constitutes gross misconduct and which is injurious to the Company, and
(d) continued violations by the Executive of the Executive's obligations under
Section 1 of this Agreement that are demonstrably willful and deliberate on the
Executive's part (and not resulting from any condition that constitutes, or with
the passage of time would constitute, a Disability (as defined below)) after
there has been delivered to the Executive a written demand for performance from
the Company which describes the basis for the Company's belief that the
Executive has not substantially performed his duties, in each case as determined
by the Company’s Board of Directors.


5.4 Change of Control.  "Change of Control" shall mean the occurrence of any of
the following events:


(a) Any transaction or series of transactions, as a result of which any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act and the
rules and regulations thereunder) (other than (i) the Company, (ii) a person
that directly or indirectly controls the Company on the date of this Agreement,
(iii) a person that is controlled by or is under common control with the Company
or (iv) any one or more employee benefit plans or related trusts established for
the benefit of the employees of the Company or any affiliate of the Company)
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities; or


(b) A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. "Incumbent Directors" shall mean
directors who either (i) are directors of the Company as of the date hereof, or
(ii) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual not otherwise an Incumbent Director whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company); or


(c) A merger or consolidation of the Company with any other corporation or
entity, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the
total  voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the approval by the stockholders of the Company of an agreement for the sale or
disposition by the Company of all or substantially all the company's assets.
 
 
4

--------------------------------------------------------------------------------

 


5.5  Disability.  "Disability" shall mean that the Executive has been unable to
substantially perform his duties under this Agreement as the result of his
incapacity due to physical or mental illness, and such inability, at least 26
weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive's legal representative (such Agreement as to
acceptability not to be unreasonably withheld). Nothing contained herein shall
preclude the Company from appointing or employing any other person to carry out
the duties and responsibilities of the Executive, nor shall any such appointment
or employment give rise to a Change of Status, in the event of the occurrence of
a physical or mental illness or injury likely in the reasonable judgement of the
Company to result eventually in a determination of Disability.


5.6  Stock Option Plan.  A "Stock Option Plan" of the Company shall mean any
stock option or equity compensation plan of the Company in effect at any time,
including without limitation the CSP, Inc. 1991 Incentive Stock Plan, 1997
Incentive Stock Plan, 2003 Stock Incentive Plan, 2007 Stock Incentive Plan and
any other stock options granted to the Executive. The terms “Option” and
“Restricted Stock Award” shall have the meanings ascribed to them in any such
Stock Option Plans.


6.  Successors.


6.1  Company's Successors.  The Company shall cause any successor to the Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company's business and assets to assume the obligations under this Agreement and
agree expressly to perform the obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term "Company" shall include any such successor.


6.2  Executive's Successors.  The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, devisees and legatees.


7.  Notice.


7.1  General.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or two business days after being mailed by U.S. registered
or certified mail, return receipt requested and postage prepaid. In the case of
the Executive, mailed notices shall be addressed to him at the home address
which he most recently communicated to the Company in writing. In the case of
the Company, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of its Secretary.


7.2  Notice of Termination or Change in Status.  Any Termination by the Company
or any claim by the Executive of a Change in Status shall be communicated by a
notice to the other party hereto given in accordance with Section 7.1 of this
Agreement. Such notice shall indicate the specific provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for Termination or Change of Status under the
provision so indicated, and shall specify the Date on which the Executive shall
be Terminated or on which the Change of Status occurred.  The failure by either
party to include in the notice any fact or circumstance which contributes to a
showing of Cause or Change in Status shall not waive any right of the party
hereunder or preclude the party from asserting such fact or circumstance in
enforcing its rights hereunder.


8.  Miscellaneous Provisions.


8.1  Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
 
5

--------------------------------------------------------------------------------

 


8.2  Whole Agreement.  No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. The foregoing notwithstanding, this
Agreement is unrelated to, and shall have no effect upon any deferred
compensation agreement or program in effect regarding the Executive.


8.3  Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without giving effect to its conflicts of laws principles.


8.4  Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


8.5  No Assignment of Benefits.  The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this Section 8.5 shall be void.


8.6  Employment Taxes.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.


8.7 Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

CSP, Inc.     Executive            
By: /s/ Alexander R. Lupinetti
   
/s/ Robert A. Stellato
 
 
Title: CEO
   
 
 
